Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,528,031 hereinafter referred to as Smith in view of US2019/0191889A1 hereinafter referred to as Flora. Smith discloses a furniture object configured to store a foldable bed 10, the furniture object comprising: one or more fixed panels 10 partially enclosing a compartment within an interior of the furniture object, the one or more fixed panels including a bottom panel 11, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment; and a foldable support platform 32, 33 including distal and proximate support 22, 60, the proximate support hingeably connected at opposite edges to the distal support and the one or more fixed panels, the foldable support platform configured to move between a folded position and a deployed position via a scissors-type motion, wherein in the folded position, the foldable support platform at least partially encloses the compartment, such that a first surface 22 of the distal support panel defines an outer surface of the . 
Flora teaches a furniture object 20 configured to store a foldable bed 26, the furniture object comprising: one or more fixed panels 22 partially enclosing a compartment within an interior of the furniture object, the one or more fixed panels including a bottom panel 44, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment; and a foldable support platform 26 including distal and proximate support panels 200, 202, the proximate support panel hingeably connected at opposite edges to the distal support panel, the foldable support platform configured to move between a folded position and a deployed position, wherein in the folded position, the foldable support platform at least partially encloses the compartment, such that a first surface of the distal support panel defines an outer surface of the furniture object and a first surface of the proximate support panel defines a front inner surface of the compartment, and in the deployed position, the foldable support platform at least partially defines a sleeping platform configured to structurally support the foldable bed resting, such that the first surfaces of the distal and proximate support panels are coplanar with each other. 

Re-Claim 2
	Smith as modified by Flora discloses, 
wherein the one or more fixed panels includes a rear panel, a surface of the rear panel defining a rear inner surface of the compartment, the rear inner surface opposing the front inner surface defined by the first surface of the proximate support panel when the foldable support platform is in the folded position.
Re-Claim 3
	Smith as modified by Flora discloses, 
wherein the one or more fixed panels includes a top panel 14, a bottom surface of the top panel defining a top inner surface of the compartment, and opposing side panels extending at least between opposite edges of the top panel and opposite edges of the bottom panel and further extending orthogonally from opposite edges of the rear panel, wherein opposing side surfaces of the opposing side panels define opposing side inner surfaces of the compartment.
Re-Claim 5
	Smith as modified by Flora discloses, 
Smith discloses the claimed invention except for wherein the one or more fixed panels includes one or more connection interfaces configured to connect the one or more fixed panels with a separate article of furniture to incorporate the furniture object into the separate article of furniture.  It would have been obvious to one having ordinary skill in the art at the time the 
Re-Claim 13
	Smith as modified by Flora discloses, 
wherein the distal support panel includes a set of handles 174 at opposite ends of the first surface of the distal support panel, the set of handles having respective longitudinal axes that extend in parallel with each other, and the set of handles are configured to align a longitudinal axis of the foldable bed resting on the foldable support platform with a longitudinal axis extending through the bottom panel and the proximate and distal support panels, based on the foldable support platform being in the deployed position.
Re-Claim 16
	Smith as modified by Flora discloses,
 wherein in the deployed position, the foldable support platform, in combination with the bottom panel, define the sleeping platform such that the sleeping platform is configured to structurally support the foldable bed resting, in the unfolded configuration, on the first surfaces of the proximate and distal support panels and the upper surface of the bottom panel, such that the first surfaces of the distal and proximate support panels are coplanar with each other and with the upper surface of the bottom panel.
Re-Claim 17
	Smith as modified by Flora discloses,
wherein the distal and proximate support panels are hingeably connected together via at least one pivot pin connection 41, 38’, the at least one pivot pin connection connects the proximate and distal support panels based on connecting respective support structures that have one or more protruding structures 40, 43 that cause the at least one pivot pin connection 
Re-Claim 18
	Smith as modified by Flora discloses,
a furniture object configured to be coupled with a separate article of furniture to store a foldable bed, the furniture object comprising: a foldable support platform including distal and proximate support panels, the proximate support panel hingeably connected at a first edge to the distal support panel, the proximate support panel configured to be hingeably connected at an opposite, second edge to the separate article of furniture, the foldable support platform configured to move between a folded position and a deployed position via a scissors-type motion, wherein in the folded position, the foldable support platform at least partially encloses a compartment that is at least partially enclosed by the separate article of furniture, such that a first surface of the distal support panel defines an outer surface of the separate article of furniture and a first surface of the proximate support panel defines a front inner surface of the compartment, and in the deployed position, the foldable support platform at least partially defines a sleeping platform configured to structurally support the foldable bed resting, in an unfolded configuration, on at least the first surfaces of the proximate and distal support panels, such that the first surfaces of the distal and proximate support panels are coplanar with each other and face upwards such that the coplanar first surfaces are collectively configured to directly contact an underside of the foldable bed resting on the sleeping platform in the unfolded configuration.

	Smith as modified by Flora discloses (Examiner notes the method is inherent), 
a method of operating a furniture object to deploy foldable support platform, the furniture object resting on a support surface, the furniture object including one or more panels partially enclosing a compartment within an interior of the furniture object, the one or more panels including a bottom panel, an upper surface of the bottom panel at least partially defining a bottom inner surface of the compartment, the furniture object further including the foldable support platform including distal and proximate support panels, the proximate support panel hingeably connected at opposite edges to the distal support panel and the one or more panels, the method comprising: applying a driver force on the distal support panel to cause a distal edge of the distal support panel to move, in a first direction parallel to the support surface, away from a distal edge of the proximate support panel that is hingeably connected to the one or more panels, to cause the foldable support platform to move from a folded position to a threshold partially-deployed position via a scissors-type motion, wherein, in response to the foldable support platform moving to the threshold partially-deployed position, hingeably connected proximate edges of the distal and proximate support panels are caused to move, in a second direction perpendicular to the first direction, downwards towards the support surface based on a weight of the proximate and distal support panels, such that the foldable support platform moves from the threshold partially-deployed position to a fully deployed position via the scissors-type motion to cause first surfaces of the distal and proximate support panels to be coplanar with each other and face upwards to at least partially define a sleeping platform configured to directly contact and structurally support a foldable bed resting, in an unfolded configuration, on at least the first surfaces of the distal and proximate support panels.


	Smith as modified by Flora discloses,
wherein, in response to the foldable support platform moving to the threshold partially-deployed position, the foldable support platform moves from the threshold partially-deployed position to the fully deployed position without any further application of driver force to the foldable support platform. 
Claims 4, 9-12 and  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 5,033,134 hereinafter referred to as Burchett. Smith discloses the claimed apparatus however does not disclose wherein each side panel of the opposing side panels includes a stop structure configured to restrict motion of the proximate support panel into the interior of the furniture object when the foldable support platform is in the folded position. 
Burchett teaches a foldable bed 10 wherein each side panel of the opposing side panels includes a stop structure 26 configured to restrict motion of the proximate support panel into the interior of the furniture object when the foldable support platform is in the folded position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Smith to include stop structures as taught by Burchett for the purpose of limiting the travel of the folding being inward of the fixed panels when in the stored position. Such a modification would yield expected results. 

Re-Claim 9
	Smith as modified by Burchett discloses, 
		further comprising: a lift mechanism 58, connected at opposite ends to the one or more fixed panels and the foldable support platform, respectively, the lift mechanism configured to control a rate at which the foldable support platform moves between the folded position and the deployed position.

	Smith as modified by Burchett discloses, 
further comprising: a plurality of lift mechanisms, the plurality of lift mechanisms including the lift mechanism, the plurality of lift mechanisms each connected between a separate fixed panel of the one or more fixed panels and a separate, opposite edge of the foldable support platform.
Re-Claim 11
	Smith as modified by Burchett discloses, 
wherein the lift mechanism includes a piston lift mechanism.
Re-Claim 12
	Smith as modified by Burchett discloses, 
wherein the lift mechanism is connected, at one end, to the proximate support panel.
Re-Claim 14
	Smith as modified by Burchett discloses, 
wherein the furniture object is configured to hold the foldable bed in a folded configuration entirely within the compartment when the foldable support platform is in a folded position, such that the foldable bed is isolated from direct contact with the first surface of the distal support panel, and the foldable bed is entirely absent from being between the proximate and distal support panels.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 2,562,197 hereinafter referred to as Martin. Smith discloses the claimed apparatus however does not disclose wherein the distal support panel includes one or more rollers at a first edge of the distal support panel, the one or more rollers are configured to at least partially structurally support the . 
Martin teaches a foldable bed 10 wherein the distal support panel includes one or more rollers 30 at a first edge of the distal support panel 3, the one or more rollers are configured to at least partially structurally support the foldable support platform, and the one or more rollers are configured to roll on a surface as the foldable support platform moves between the folded position and the deployed position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Smith to include rollers as taught by Martin for the purpose of moving the folding bed between the folded and deployed position. Such a modification would yield expected results. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673